Name: 2014/314/EU: Commission Decision of 28 May 2014 establishing the criteria for the award of the EU Ecolabel for water-based heaters (notified under document C(2014) 3452) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  building and public works;  technology and technical regulations;  environmental policy
 Date Published: 2014-06-03

 3.6.2014 EN Official Journal of the European Union L 164/83 COMMISSION DECISION of 28 May 2014 establishing the criteria for the award of the EU Ecolabel for water-based heaters (notified under document C(2014) 3452) (Text with EEA relevance) (2014/314/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) Under Regulation (EC) No 66/2010, the EU Ecolabel may be awarded to products which have a reduced environmental impact during their entire life cycle. (2) Regulation (EC) No 66/2010 provides that specific EU Ecolabel criteria are to be established according to product groups. (3) The Commission has drawn up a preliminary report on the technical, environmental, economic and legal aspects of the product group water-based heaters typically used in the Union and made it publicly available for comment. The study on which this report is based (hereinafter the study) was devised together with stakeholders and interested parties from the Union and third countries. (4) The results of the study, presented in the preliminary report, have shown that energy consumption in the use phase contributes most significantly to the overall environmental impact of water-based heaters. Therefore, the use of energy-efficient and low greenhouse gas-emitting water-based heaters should be promoted and, in addition, such heaters using more environmental friendly technologies and proven to be safe for consumers should be supported. (5) It is appropriate to establish EU Ecolabel criteria for the product group water-based heaters. (6) The criteria, as well as the related assessment and verification requirements, should be valid for four years from the date of adoption of this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 1. The product group water-based heaters shall comprise products that are used to generate heat as part of a water-based central heating system, where the heated water is distributed by means of circulators and heat emitters in order to reach and maintain the indoor temperature of an enclosed space such as a building, a dwelling, or a room, at a desired level. The heat generator generates heat by means of one or more of the following processes and technologies: (a) combustion of gaseous, liquid or solid fossil fuels; (b) combustion of gaseous, liquid or solid biomass; (c) use of the Joule effect in electric resistance heating elements; (d) capture of ambient heat from air, water or ground source, and/or waste heat; (e) cogeneration (the simultaneous generation in one process of heat and electricity); (f) solar energy (auxiliary). 2. The maximum output power of the water-based heaters shall be 400 kW. 3. Combination heaters are included in the scope of this product group, provided that their primary function is to provide space heat. 4. The following products are excluded from the scope of this product group: (a) heaters whose primary function is to provide hot drinking or sanitary water; (b) heaters for heating and distributing gaseous heat transfer media such as vapour or air; (c) cogeneration space heaters with a maximum electrical capacity of 50 kW or above; (d) space heaters that combine both indirect heating, using water-based central heating system, and direct heating, by direct emission of heat into the room or space where the appliance is installed. Article 2 For the purpose of this Decision, the following definitions shall apply: 1. heater means a space heater or combination heater; 2. space heater means a device that (a) provides heat to a water-based central heating system in order to reach and maintain at a desired level the indoor temperature of an enclosed space such as a building, a dwelling or a room; and (b) is equipped with one or more heat generators; 3. combination heater means a water-based space heater that is designed to also provide heat to deliver hot drinking or sanitary water at given temperature levels, quantities and flow rates during given intervals, and is connected to an external supply of drinking or sanitary water; 4. package of space heater, temperature control and solar device means a package offered to the end-user containing one or more space heaters combined with one or more temperature controls and/or one or more solar devices; 5. package of combination heater, temperature control and solar device means a package offered to the end-user containing one or more combination heaters combined with one or more temperature controls, and/or one or more solar devices; 6. solar device means a solar-only system, a solar collector, a solar hot water storage tank or a pump in the collector loop, which are placed on the market separately; 7. water-based central heating system means a system using water as a heat transfer medium to distribute centrally generated heat to heat emitters for the space heating of buildings, or parts thereof; 8. heat generator means the part of a heater that generates the heat using one or more of the following processes: (a) combustion of fossil fuels and/or biomass fuels; (b) use of the Joule effect in electric resistance heating elements; (c) capture of ambient heat from an air source, water source or ground source, and/or waste heat; 9. gas heater means a space heater or combination heater equipped with one or more heat generators fuelled with gaseous fuels of fossil origin or from biomass; 10. liquid fuel heater means a space heater or combination heater equipped with one or more heat generators fuelled with liquid fuels of fossil origin or from biomass; 11. solid fuel heater means a space heater or combination heater equipped with one or more heat generators fuelled with solid fuels of fossil origin or from biomass; 12. boiler space heater means a space heater that generates heat using the combustion of fossil fuels and/or biomass fuels, and/or using the Joule effect in electric resistance heating elements; 13. gas boiler space heater means a boiler space heater equipped with one or more heat generators using the combustion of gaseous fuels of fossil origin or from biomass; 14. liquid fuel boiler space heater means a boiler space heater equipped with one or more heat generators using the combustion of liquid fuels of fossil origin or from biomass; 15. solid fuel boiler space heater means a boiler space heater equipped with one or more heat generators using the combustion of solid fuels of fossil origin or from biomass; 16. solid biomass boiler space heater means a boiler space heater equipped with one or more heat generators using the combustion of solid fuels from biomass; 17. electric boiler space heater means a boiler space heater that generates heat using the Joule effect in electric resistance heating elements only; 18. electric boiler combination heater means a boiler combination heater that generates heat using the Joule effect in electric resistance heating elements only; 19. heat pump space heater means a space heater using ambient heat from an air source, water source or ground source, and/or waste heat for heat generation; a heat pump space heater may be equipped with one or more supplementary heaters using the Joule effect in electric resistance heating elements or the combustion of fossil and/or biomass fuels; 20. heat pump combination heater means a heat pump space heater that is designed to also provide heat to deliver hot drinking or sanitary water at given temperature levels, quantities and flow rates during given intervals, and is connected to an external supply of drinking or sanitary water; 21. fuel-driven heat pump heater means a heat pump heater equipped with one or more heat generators fuelled with gas or liquid fuel of fossil origin or from biomass; 22. electrically-driven heat pump heater means a heat pump heater equipped with one or more heat generators using electricity as a fuel; 23. cogeneration space heater means a space heater simultaneously generating heat and electricity in a single process; 24. temperature control means equipment that interfaces with the end-user regarding the values and timing of the desired indoor temperature, and communicates relevant data, such as actual indoor and/or outdoor temperature(s), to an interface of the heater such as a central processing unit, thus helping to regulate the indoor temperature(s); 25. seasonal space heating energy efficiency (Ã ·s) means the ratio between the space heating demand for a designated heating season, supplied by a heater and the annual energy consumption required to meet this demand, expressed in percentage %; 26. water heating energy efficiency (Ã ·wh) means the ratio between the useful energy in the drinking or sanitary water provided by a combination heater and the energy required for its generation, expressed in percentage %; 27. rated heat output means the declared heat output of a heater when providing space heating and, if applicable, water heating at standard rating conditions, expressed in kW; for heat pump space heaters and heat pump combination heaters the standard rating conditions for establishing the rated heat output are the reference design conditions, as set out in Commission Regulation (EU) No 813/2013 (2); 28. standard rating conditions means the operating conditions of heaters under average climate conditions for establishing the rated heat output, seasonal space heating energy efficiency, water heating energy efficiency, sound power level, nitrogen oxide (NOx) emissions, carbon monoxide (CO) emissions, organic gaseous carbon (OGC) emissions and particulate matter; 29. average climate conditions mean the temperature conditions characteristic for the city of Strasbourg; 30. seasonal space heating emissions means:  for automatically stoked solid fuel boilers, a weighted average of the emissions at rated heat output and the emissions at 30 % of the rated heat output, expressed in mg/m3,  for manually stoked solid fuel boilers that can be operated at 50 % of the rated heat output in continuous mode, a weighted average of the emissions at rated heat output and the emissions at 50 % of the rated heat output, expressed in mg/m3,  for manually stoked solid fuel boilers that cannot be operated at 50 % or less of the rated heat output in continuous mode, the emissions at rated heat output, expressed in mg/m3,  for solid fuel cogeneration space heater, the emissions at rated heat output, expressed in mg/m3; 31. global warming potential means global warming potential as defined in Article 2(4) of Regulation (EC) No 842/2006 of the European Parliament and of the Council (3); 32. Nm (3) means normal cubic metre (at 101,325 kPa, 273,15 K). Article 3 The criteria for awarding the EU Ecolabel for a product falling within the product group water-based heaters defined in Article 1 of this Decision, as well as the related assessment and verification requirements, are set out in the Annex to this Decision. Article 4 The criteria for the product group water-based heaters and the related assessment and verification requirements set out in the Annex shall be valid for four years from the date of adoption of this Decision. Article 5 For administrative purposes the code number assigned to the product group water-based heaters shall be 045. Article 6 1. Applications for the EU Ecolabel for heat pumps which provide heat to a water based central heating system falling within the product group electrically driven, gas driven or gas absorption heat pumps submitted within two months from the date of adoption of this Decision may be based either on the criteria set out in Commission Decision 2007/742/EC (4), or on the criteria set out in this Decision. Applications shall be evaluated in accordance with the criteria on which they are based. 2. EU Ecolabel licences awarded to heat pumps which provide heat to water based central heating system in accordance with the criteria set out in Decision 2007/742/EC may be used for 12 months from the date of adoption of this Decision. Article 7 This Decision is addressed to the Member States. Done at Brussels, 28 May 2014. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Regulation (EU) No 813/2013 of 2 August 2013 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for space heaters and combination heaters (OJ L 239, 6.9.2013, p. 136). (3) Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases (OJ L 161, 14.6.2006, p. 1). (4) Commission Decision 2007/742/EC of 9 November 2007 establishing the ecological criteria for the award of the Community eco-label to electrically driven, gas driven or gas absorption heat pumps (OJ L 301, 20.11.2007, p. 14). ANNEX EU ECOLABEL CRITERIA AND ASSESSMENT REQUIREMENTS Criteria for awarding the EU Ecolabel to water-based heaters are set for each of the following aspects: 1. Minimum energy efficiency (a) Minimum seasonal space heating energy efficiency (b) Minimum water heating energy efficiency 2. Greenhouse gas emission limits 3. Refrigerant and secondary refrigerant 4. Nitrogen oxide (NOx) emission limits 5. Carbon monoxide (CO) emission limits 6. Organic gaseous carbon (OGC) emission limits 7. Particulate matter (PM) emission limits 8. Noise emission limits 9. Hazardous substances and mixtures 10. Substances listed in accordance with Article 59(1) of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (1) 11. Plastic parts 12. Product design for sustainability 13. Installation instructions and user information 14. Information appearing on the EU Ecolabel Table 1 presents the applicability of the different criteria to each heat generator technology. In the case of a package of space heater, it shall comply with all the criteria applicable to each of the heat generator technologies it is made of. Those criteria, for which there is a specific methodology aimed at the packages of space heaters, shall be applicable to the package of space heaters as a whole. The specific assessment and verification requirements are indicated within each criterion. Where the applicant is required to provide declarations, documentation, analyses test reports, or other evidence to show compliance with the criteria, these may originate from the applicant or his supplier or both. Where possible, the testing shall be performed by laboratories that meet the general requirements of European Standard EN ISO 17025 or equivalent. Test methods for each criterion, unless specified otherwise, shall be those described in the relevant Standards as indicated in Table 2 and Table 3 (where applicable). Where appropriate, test methods other than those indicated for each criterion may be used if the competent body assessing the application accepts their equivalence. The methodology to calculate the seasonal space heating emissions is indicated in Table 4. Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications. Table 1 Applicability of the different criteria to each of the heat generator technologies Heat generator technology Criteria Gas boiler heaters Liquid fuel boiler heaters Solid fuel boiler heaters Electric boiler heaters Fuel-driven heat pump heaters Electrically-driven heat pump heaters Cogeneration space heaters 1(a)  Minimum seasonal space heating energy efficiency x x x x x x x 1(b)  Minimum water heating energy efficiency (applicable to combination heaters only) x x x x x x 2  Greenhouse gas emission limits x x x x x x x 3  Refrigerant and secondary refrigerant x x 4  Nitrogen oxide (NOx) emission limits x x x x x 5  Carbon monoxide (CO) emission limits x x x x x 6  Organic carbon (OGC) emission limits x 7  Particulate matter (PM) emission limits x x x 8  Noise emission limits x x x 9  Hazardous substances and materials x x x x x x x 10  Substances listed in accordance with Article 59(1) of Regulation (EC) No 1907/2006 x x x x x x x 11  Plastic parts x x x x x x x 12  Product design for sustainability x x x x x x x 13  Installation instructions and user information x x x x x x x 14  Information appearing on the EU Ecolabel x x x x x x x Table 2 Relevant standards for test methods Number Title Gas boiler heaters EN 676 Automatic Forced draught burners for gaseous fuels EN 15502-1 Gas-fired heating boilers  Part 1: General requirements and tests Liquid fuel boiler heaters EN 267 Automatic forced draught burners for liquid fuels EN 303-1 Heating boilers  Part 1: Heating boilers with forced draught burners  Terminology, general requirements, testing and marking EN 303-2 Heating boilers  Part 2: Heating boilers with forced draught burners  Special requirements for boilers with atomizing oil burners EN 303-4 Heating boilers  Part 4: Heating boilers with forced draught burners  Special requirements for boilers with forced draught oil burners with outputs up to 70 kW and a maximum operating pressure of 3 bar  Terminology, special requirements, testing and marking EN 304 Heating boilers  Test code for heating boilers for atomizing oil burners Solid fuel boiler heaters EN 303-5 Heating boilers  Part 5: Heating boilers for solid fuels, manually and automatically stoked, nominal heat output of up to 500 kW  Terminology, requirements, testing and marking EN 14918 Solid biofuels  Determination of calorific value Electric boiler heaters EN 60335-2-35 Household and similar electrical appliances  Safety  Part 2-35: Particular requirements for instantaneous water heaters Fuel-driven heat pump heaters EN 12309 series Gas-fired absorption and adsorption air-conditioning and/or heat pump appliances with a net heat input not exceeding 70 kW DIN 4702, Part 8 Central heating boiler; determination of the standard efficiency and the standard emissivity Electrically-driven heat pump heaters EN 14511 series Air conditioners, liquid chilling packages and heat pumps with electrically driven compressors for space heating and cooling EN 14825 Air conditioners, liquid chilling packages and heat pumps, with electrically driven compressors, for space heating and cooling  Testing and rating at part load conditions and calculation of seasonal performance Cogeneration space heaters EN 50465 Gas appliances  Fuel cell gas heating appliances  Fuel cell gas heating appliance of nominal heat input inferior or equal to 70 kW (2) ISO 3046-1 Reciprocating internal combustion engines  Performance  Part 1: Declarations of power, fuel and lubricating oil consumptions, and test methods  Additional requirements for engines for general use Table 3 Additional relevant standards for test methods of air emissions Number Title Nitrogen oxide emissions EN 14792 Stationary source emissions  Determination of mass concentration of nitrogen oxides (NOx)  Reference method: Chemiluminescence Carbon monoxide emissions EN 15058 Stationary source emissions  Determination of the mass concentration of carbon monoxide (CO)  Reference method: Non-dispersive infrared spectrometry Organic gaseous carbon emissions EN 12619 Stationary source emissions  Determination of the mass concentration of total gaseous organic carbon at low concentrations in flue gases  Continuous flame ionisation detector method Particulate matter emissions EN 13284-1 Stationary source emissions  Determination of low range mass concentration of dust  Part 1: Manual gravimetric method Noise emissions EN ISO 3744 Acoustics  Determination of sound power levels and sound energy levels of noise sources using sound pressure  Engineering methods for an essentially free field over a reflecting plane (ISO 3744:2010) EN ISO 3746 Acoustics  Determination of sound power levels and sound energy levels of noise sources using sound pressure  Survey method using an enveloping measurement surface over a reflecting plane (ISO 3746:2010) EN 12102 Air conditioners, liquid chilling packages, heat pumps and dehumidifiers with electrically driven compressors for space heating and cooling  Measurement of airborne noise  Determination of the sound power level Table 4 Methodology to calculate the seasonal space heating emissions Type of solid fuel boiler Formula Manually stoked solid fuel boilers that can be operated at 50 % of the rated heat output in continuous mode, and automatically stoked solid fuel boilers Manually stoked solid fuel boilers that cannot be operated at 50 % or less of the rated heat output in continuous mode, and solid fuel cogeneration space heaters Where: Es are the seasonal space heating emissions. Es,p are the emissions of respectively particulate matter, organic gaseous compounds, carbon monoxide and nitrogen oxides measured at 30 % or 50 % of rated heat output, as applicable. Es,r are the emissions of respectively particulate matter, organic gaseous compounds, carbon monoxide and nitrogen oxides measured at rated heat output. Criterion 1  Minimum energy efficiency (a)  Minimum seasonal space heating energy efficiency The seasonal space heating energy efficiency Ã · s of the water-based heater shall not fall below the limit values set out in Table 5. Table 5 Minimum requirements for seasonal space heating energy efficiency by heat generator technology Heat generator technology Minimum seasonal space heating energy efficiency All heaters except solid biomass boiler heaters Ã · s  ¥ 98 % Solid biomass boiler heaters Ã · s  ¥ 79 % (i) The seasonal space heating energy efficiency shall be calculated in accordance with the procedures set out in Annex III to Regulation (EU) No 813/2013 and in Annex VII to Commission Delegated Regulation (EU) No 811/2013 (3), including, where applicable, the harmonised standards the reference numbers of which have been published for this purpose in the Official Journal of the European Union, or other reliable, accurate and reproducible methods that take into account the generally recognised state-of-the-art methods and that meet the conditions and technical parameters set out in Annex III of Regulation (EU) No 813/2013. (ii) For solid fuel boiler heaters, Ã · s shall be calculated in accordance with the procedures referred to in point (i), taking into account the following additional requirements: (a) the calculation of Ã · s shall be based on the gross calorific value of the wet fuel (as received) GCVar, which corrects for the moisture content in the fuel but includes in the energy content the latent heat energy stored in hydrogen that is oxidised to water in the combustion process. The principles laid down in Standard EN 303-5 shall apply to estimate Ã · s, while GCVar instead of the net calorific value of the wet fuel (as received) NCVar shall be used for the calculation of Ã · s. (b) for determining the calorific value of solid biomass, the principles laid down in Standard EN 14918 shall apply. (c) The gross calorific value of the wet fuel at constant volume GCVar,V can be derived as follows: GCVar,V = GCVdry,V Ã  (100  m)/100 [MJ/kg] where: m is the moisture content of the wet fuel (percentage by mass) GCVdry,V is the gross calorific value of the dry fuel (moisture-free) at constant volume (d) The gross calorific value of the dry fuel at constant volume GCVdry,V can be derived as follows: GCVdry,V = NCVdry,P + 0,2122 Ã  Hdry + 0,0008 Ã  (Odry + Ndry) [MJ/kg] where: NCVdry,P is the net calorific value of the dry fuel (including ash) at constant pressure Hdry is the hydrogen content of the dry fuel (percentage by mass) Odry is the oxygen content of the dry fuel (percentage by mass) Ndry is the nitrogen content of the dry fuel (percentage by mass) (e) The net calorific value of the dry fuel at constant pressure NCVdry,P can be derived as follows: NCVdry,P = NCVar,P Ã  100/(100  m) + 2,443 Ã  m/(100  m) [MJ/kg] where: NCVar,P is the net calorific value of the wet fuel at constant pressure (f) It shall be noted that with combining (c), (d) and (e), GCVar,V can be derived from NCVar,P as follows: GCVar,V = NCVar,P + [0,2122 Ã  Hdry + 0,0008 Ã  (Odry + Ndry)] Ã  (100  m)/100 + 0,02443 Ã  m [MJ/kg] Assessment and verification: The applicant shall declare that the product complies with this criterion and provide test results conducted in accordance with the testing procedure indicated in the EN standards (including transitional methods where applicable) applicable to the given type of product (see Table 2). Measurements and calculations of the seasonal space heating energy efficiency shall be made using the methodology of seasonal space heating energy efficiency of packages and in accordance with the procedures referred to in point (i). For solid fuel boiler heaters, the seasonal space heating energy efficiency shall be calculated in accordance with point (ii). (b)  Minimum water heating energy efficiency (i) The water heating energy efficiency Ã · wh of combination heaters or package of space heaters containing one or more combination heaters shall not fall below 65 %. This criterion shall not apply to solid fuel boiler heaters. (ii) The water heating energy efficiency shall be calculated in accordance with the procedures set out in Annex III to Regulation (EU) No 813/2013 and in Annex VII to Delegated Regulation (EU) No 811/2013. Assessment and verification: The applicant shall declare that the product complies with this criterion and provide test results conducted in accordance with the testing procedure indicated in the EN standards (including transitional methods where applicable) applicable to the given type of product (see Table 2). Measurements and calculations shall be made using the methodology of water heating energy efficiency of packages in accordance with the procedures referred to in point (ii). Criterion 2  Greenhouse gas (GHG) emission limits The greenhouse gas (GHG) emissions of the water-based heater, expressed in grams of CO2-equivalent per kWh of heating output calculated using the Total Equivalent Warming Impact (TEWI) formulas set out in Table 7, shall not exceed the values set out in Table 6. Table 6 GHG emission limits by heat generator technology Heat generator technology GHG emission limits All heaters, except heat pump heaters 200 g CO2-equivalent/kWh heating output Heat pump heaters 150 g CO2-equivalent/kWh heating output The GHG emissions shall be calculated following the TEWI formulae as set out in Table 7 (the formula depends on the heat generator technology). Each TEWI formula may consist of two parts, one depending solely on the heater efficiency (expressed in terms of the seasonal space heating energy efficiency, Ã · s) and the fuel carbon intensity (represented by the Ã ² parameter), and the second part (only applicable to heat pump heaters) depending on the greenhouse gas emissions due to refrigerant leakage. The GHG emissions from the refrigerant leakage depend on the global warming potential (GWP100) of the refrigerant and the refrigerant leakage during the use phase (expressed as an annual leakage rate, ER, in percentage of the total mass of the refrigerant per year) and at end-of-life (expressed as a percentage of the total mass of the refrigerant, Ã ±). Table 7 TEWI formulae by heat generator technology Heat generator technology TEWI formula (g CO2-equivalent/kWh heating output) Boiler heaters Heat pump heaters Cogeneration space heaters Package of space heaters The main parameters in the TEWI formulae set out in Table 7 are described in Table 8. Table 8 Main parameters for computing the TEWI formulae Parameter Description of parameter Units Constant value or test to be performed in order to obtain the parameter Ã ²elec GHG emission intensity of electricity [g CO2-equivalent/kWhelec] 384 Ã ²fuel GHG emission intensity of the fuel used by the heater [g CO2-equivent/kWh] See Table 9 Ã ·s Seasonal space heating energy efficiency [-] To be tested and declared by the applicant (Criterion 1) Ã ·s,B Seasonal space heating energy efficiency of the boiler heater part for average climate conditions [-] To be tested and declared by the applicant; this corresponds to the seasonal space heating energy efficiency of the package minus supplementary heat pump, as stated in the product fiche of packages Ã ·s,HP Seasonal space heating energy efficiency of the heat pump heater part for average climate conditions [-] To be tested and declared by the applicant; this corresponds to the seasonal space heating energy efficiency of the supplementary heat pump, as stated in the product fiche of packages Ã ·thermal Thermal efficiency [-] See Table 10 Ã ·el Electrical efficiency [-] See Table 10 Ã ´ Proxy [-] = 0 if electrically-driven heat pump heater = 1 if fuel-driven heat pump heater GWP100 Global warming potential (effect over 100 years) [g CO2-equivalent/g refrigerant, over 100 year period] Value declared by the applicant according Criterion 3 m Refrigerant mass [g] To be declared by the applicant ER Refrigerant loss per year [%/yr] A value of ER = 3,5 %/yr shall be used. n Lifetime [yr] A value of n = 15 shall be used. Ã ± Refrigerant loss at end of life (disposal loss) [%] A value of Ã ± = 35 % shall be used. P Design load [kW] To be declared by the applicant. h Full load operating hours [h/yr] 2 000 sHP Share of heat output from the heat pump heater part over the total heat output [-] = (16  T HP)/26 where T HP is the temperature ( °C) at which the (primary) heat pump efficiency equals the primary boiler efficiency. It is assumed that below this temperature the boiler fulfils the heat demand, while above this temperature the heat pump supplies the heat demand. Table 9 describes how to evaluate parameter Ã ²fuel in the TEWI formulae depending on the fuel used by the heater. In case the boiler is designed for a fuel not listed in the table, the closest match of fuel shall be selected, based on the origin (fossil or biomass) and form (gaseous, liquid or solid) of the fuel used. Table 9 Parameter Ã ²fuel (GHG emission intensity) to compute the TEWI formulae Fuel used by the heater GHG emission intensity Value (g CO2-equivalent/kWh) Gaseous fossil fuels Ã ²fuel = Ã ²gas 202 Liquid fossil fuels Ã ²fuel = Ã ²Ã ¿il 292 Solid fossil fuels Ã ²fuel = Ã ²coal 392 Gaseous biomass Ã ²fuel = Ã ²bio-gas 98 Liquid biomass Ã ²fuel = Ã ²bio-oil 149 Wood logs Ã ²fuel = Ã ²bio-log 19 Wood chips Ã ²fuel = Ã ²bio-chip 16 Wood pellets Ã ²fuel = Ã ²bio-pellet 39 Blends of fossil fuels and biomass Ã ²fuel = weighted average derived from the sum of the weight fractions of the individual fuels multiplied by their GHG emission parameter Ã £ (Fuel X % Ã  Ã ²fuel X) + (Fuel Y % Ã  Ã ²fuel Y) + ¦ (Fuel N % Ã  Ã ²fuel N) Table 10 describes how to evaluate parameters Ã ·thermal and Ã ·el in the TEWI formula for cogeneration space heaters. Table 10 Parameters Ã ·thermal and Ã ·el to compute the TEWI formula for cogeneration space heaters Parameter Expression Ã ·thermal Ã ·el For cogeneration space heaters not equipped with supplementary heaters For cogeneration space heaters equipped with supplementary heaters Where: Ã ·s means the seasonal space heating energy efficiency as defined in Regulation (EU) No 813/2013 Ã ·el means the electrical efficiency as defined in Regulation (EU) No 813/2013 Ã ·el,CHP100+Sup0 means the electrical efficiency at rated heat output of cogeneration space heater with supplementary heater disabled, as defined in Regulation (EU) No 813/2013 Ã ·el,CHP100+Sup100 means the electrical efficiency at rated heat output of cogeneration space heater with supplementary heater enabled, as defined in Regulation (EU) No 813/2013 Assessment and verification: A certificate signed by the manufacturer declaring compliance with this criterion shall be submitted to the awarding competent body, together with the relevant documentation. The applicant shall provide the calculated GHG emissions following the proposed TEWI formulae and detail all the parameters used to calculate the GHG emissions. Criterion 3  Refrigerant and secondary refrigerant Refrigerant The global warming potential over a 100 year period (GWP100) of the refrigerant shall not exceed a value of 2000. GWP100 values shall be those set out in Annex I to Regulation (EC) No 842/2006. Sources of references for the GWP100 values should be those defined in Annex I.1(7) to Commission Regulation (EU) No 206/2012 (4). Secondary refrigerant In the case of space heaters using a secondary refrigerant, the design of these heaters shall not be based on secondary refrigerant, brine or additives classified as environmentally hazardous or constituting a health hazard within the meaning of Regulation (EC) No 1272/2008 of the European Parliament and of the Council (5) and Council Directive 67/548/EEC (6), and installation instructions shall clearly indicate that substances classified as environmentally hazardous or constituting a health hazard shall not be used as a secondary refrigerant. Assessment and verification: Refrigerant The names of refrigerant(s) used in the product shall be submitted with the application, along with their GWP100 values as defined in Regulation (EC) No 842/2006. The GWP100 values of refrigerants shall be calculated in terms of the 100-year warming potential of one kilogram of a gas relative to one kilogram of CO2. Sources of references for the GWP100 values should be those defined in Annex I.1(7) to Regulation (EU) No 206/2012. For the secondary refrigerant(s) only The name(s) of the secondary refrigerant(s) used shall be submitted with the application. Criterion 4  Nitrogen oxide (NOx) emission limits The nitrogen oxide (NOx) content of the exhaust gas shall not exceed the limit values indicated in Table 11 (not applicable to electrical heaters). NOx emissions shall be measured as the sum of nitrogen monoxide and nitrogen dioxide and at the following operating conditions:  Gas and liquid heaters, at standard rating conditions and rated heat output  Solid fuel heaters, as seasonal space heating emissions according Table 4. The unit of measurement shall be given in mg/kWh GCV energy input or in mg/Nm3, as appropriate. Table 11 NOx emission limits by heat generator technology Heat generator technology NOx emission limit Gas heaters Equipped with internal combustion engine: 170 mg/kWh GCV energy input Equipped with external combustion: 36 mg/kWh GCV energy input Liquid fuel heaters Equipped with internal combustion engine: 380 mg/kWh GCV energy input Equipped with external combustion: 100 mg/kWh GCV energy input Solid fuel heaters 150 mg/Nm3 at 10 % O2 Assessment and verification: A certificate signed by the manufacturer declaring compliance with this criterion shall be submitted to the awarding competent body, together with the relevant documentation. The NOx emissions in the exhaust gas shall be determined as standard emission factors according to the relevant standards included in Table 2 and Table 3 (where applicable). Criterion 5  Carbon monoxide (CO) emission limits The carbon monoxide (CO) content of the exhaust gas shall not exceed the limit values indicated in Table 12 (not applicable to electrical heaters). CO emissions shall be measured at the following operating conditions:  Gas and liquid heaters, at standard rating conditions and rated heat output  Solid fuel heaters, as seasonal space heating emissions according Table 4. The unit of measurement shall be given in mg/kWh GCV energy input or in mg/Nm3, as appropriate. Table 12 CO emission limits by heat generator technology Heat generator technology CO emission limit Gas heaters Equipped with internal combustion engine: 150 mg/Nm3 at 5 % O2 Equipped with external combustion: 25 mg/kWh GCV energy input Liquid fuel heaters Equipped with internal combustion engine: 200 mg/Nm3 at 5 % O2 Equipped with external combustion: 50 mg/kWh GCV energy input Solid fuel heaters Automatically stoked: 175 mg/Nm3 at 10 % O2 Manually stoked: 250 mg/Nm3 at 10 % O2 Assessment and verification: A certificate signed by the manufacturer declaring compliance with this criterion shall be submitted to the awarding competent body, together with the relevant documentation. The CO emissions in the exhaust gas shall be determined as standard emission factors according to the relevant standards included in Table 2 and Table 3 (where applicable). Criterion 6  Organic gaseous carbon (OGC) emission limits The organic gaseous carbon (OGC) of the exhaust gas also understood as organically bound carbon content shall not exceed the limit values indicated in Table 13 (only applicable to solid fuel boiler heaters). OGC emissions shall be measured as seasonal space heating emissions according Table 4. The unit of measurement shall be given in mg/Nm3. Table 13 OGC emission limits by heat generator technology Heat generator technology OGC emission limit Solid fuel boiler heaters 7 mg/Nm3 at 10 % O2 Assessment and verification: A certificate signed by the manufacturer declaring compliance with this criterion shall be submitted to the awarding competent body, together with the relevant documentation. The OGC emissions in the exhaust gas shall be determined as standard emission factors according to the relevant standards included in Table 2 and Table 3 (where applicable). Criterion 7  Particulate matter (PM) emission limits The particle matter (PM) content of the exhaust gas shall not exceed the limit values indicated in Table 14. PM emissions shall be measured at the following operating conditions:  Liquid heaters, at standard rating conditions and rated heat output  Solid fuel heaters, as seasonal space heating emissions according Table 4. The unit of measurement shall be given in mg/Nm3. Table 14 PM emission limits by heat generator technology Heat generator technology PM emission limit Liquid fuel heaters Equipped with internal combustion engine: 1 mg/Nm3 at 5 % O2 Equipped with external combustion: no limit Solid fuel heaters 20 mg/Nm3 at 10 % O2 Assessment and verification: A certificate signed by the manufacturer declaring compliance with this criterion shall be submitted to the awarding competent body, together with the relevant documentation. The PM emissions in the exhaust gas shall be determined as standard emission factors according to the relevant standards included in Table 2 and Table 3 (where applicable). Criterion 8  Noise emission limits The noise emissions shall not exceed the limit values indicated in Table 15. Noise emissions shall be measured at standard rating conditions and rated heat output. The unit of measurement shall be given in dB(A) or dB(C), as appropriate. Table 15 Noise emission limits by heat generator technology Heat generator technology Measurement Noise emission limit Heat pump heaters equipped with external combustion and electrically-driven heat pumps A-weighted sound power level limit value (LWAd, lim) 17 + 36 Ã  log(PN + 10) dB(A) Heat pump heaters equipped with internal combustion engine A-weighted sound pressure level limit value (LPAd, lim) 30 + 20 Ã  log (0,4 Ã  PN + 15) dB(A) C-weighted sound pressure level limit value (LPCd, lim) LPAd, lim + 20 dB(C) Cogeneration space heaters equipped with internal combustion engine A-weighted sound pressure level limit value (LPAd, lim) 30 + 20 Ã  log (PE + 15) dB(A) C-weighted sound pressure level limit value (LPCd, lim) LPAd, lim + 20 dB(C) Note: PN means the nominal (full load) or declared heat output; PE means the electricity output. Assessment and verification: A certificate signed by the manufacturer declaring compliance with this criterion shall be submitted to the awarding competent body, together with the relevant documentation. Testing shall be performed in accordance with EN 12102 for heat pump heaters equipped with external combustion and electrically-driven heat pumps, and EN ISO 3744 or EN ISO 3746 for heat pump and cogeneration space heaters equipped with internal combustion engines. The test report shall be submitted with the application. Criterion 9  Hazardous substances and mixtures In accordance with Article 6(6) of Regulation (EC) No 66/2010, the product or any article of it shall not contain substances referred to in Article 57 of Regulation (EC) No 1907/2006 nor substances or mixtures meeting the criteria for classification in the hazard classes or categories listed in Table 16 in accordance with Regulation (EC) No 1272/2008 or with Directive 67/548/EEC. Table 16 List of hazard statements and risk phrases Hazard statement (7) Risk Phrase (8) H300 Fatal if swallowed R28 H301 Toxic if swallowed R25 H304 May be fatal if swallowed and enters airways R65 H310 Fatal in contact with skin R27 H311 Toxic in contact with skin R24 H330 Fatal if inhaled R23/26 H331 Toxic if inhaled R23 H340 May cause genetic defects R46 H341 Suspected of causing genetic defects R68 H350 May cause cancer R45 H350i May cause cancer by inhalation R49 H351 Suspected of causing cancer R40 H360F May damage fertility R60 H360D May damage the unborn child R61 H360FD May damage fertility. May damage the unborn child R60/61/60-61 H360Fd May damage fertility. Suspected of damaging the unborn child R60/63 H360Df May damage the unborn child. Suspected of damaging fertility R61/62 H361f Suspected of damaging fertility R62 H361d Suspected of damaging the unborn child R63 H361fd Suspected of damaging fertility. Suspected of damaging the unborn child R62-63 H362 May cause harm to breast fed children R64 H370 Causes damage to organs R39/23/24/25/26/27/28 H371 May cause damage to organs R68/20/21/22 H372 Causes damage to organs, through prolonged or repeated exposure R48/25/24/23 H373 May cause damage to organs, through prolonged or repeated exposure R48/20/21/22 H400 Very toxic to aquatic life R50/50-53 H410 Very toxic to aquatic life with long-lasting effects R50-53 H411 Toxic to aquatic life with long-lasting effects R51-53 H412 Harmful to aquatic life with long-lasting effects R52-53 H413 May cause long-lasting effects to aquatic life R53 EUH059 Hazardous to the ozone layer R59 EUH029 Contact with water liberates toxic gas R29 EUH031 Contact with acids liberates toxic gas R31 EUH032 Contact with acids liberates very toxic gas R32 EUH070 Toxic by eye contact R39-41 The use of substances or mixtures in the final product which upon processing change their properties in a way that the identified hazard no longer applies is exempted from the above requirement. Concentration limits for substances or mixtures meeting the criterion for classification in the hazard classes or categories listed in table 16, and for substances meeting the criteria of Article 57(a), (b) or (c) of Regulation (EC) No 1907/2006, shall not exceed the generic or specific concentration limits determined in accordance with Article 10 of Regulation (EC) No 1272/2008. Where specific concentration limits are determined, they shall prevail against the generic ones. Concentration limits for substances meeting the criteria of Article 57(d), (e) or (f) of Regulation (EC) No 1907/2006 shall not exceed 0,1 % weight by weight. The substances or mixtures listed in Table 17 are specifically exempted from the prohibition set out in Article 6(6) of Regulation (EC) No 66/2010. Table 17 Derogations from the prohibition set out in Article 6(6) of Regulation (EC) No 66/2010 Derogated substances, parts or articles Derogations Articles with weight below 25 g All hazard statements and risk phrases Homogeneous parts of complex articles with weight below 25 g All hazard statements and risk phrases Nickel in stainless steel H351/372 and R40/48/23 Assessment and verification: For each article and/or homogeneous part of complex articles with weight over 25 g, the applicant shall provide a declaration of compliance with this criterion, together with the related documentation, such as declarations of compliance signed by the suppliers of substances and copies of relevant Safety Data Sheets in accordance with Annex II to Regulation (EC) No 1907/2006 for substances or mixtures. Concentration limits for substances and mixtures shall be specified in the Safety Data Sheets in accordance with Article 31 of Regulation (EC) No 1907/2006. Criterion 10  Substances listed in accordance with Article 59(1) of Regulation (EC) No 1907/2006 No derogation from the prohibition set out in Article 6(6) of Regulation (EC) No 66/2010 may be granted concerning substances identified as substances of very high concern and included in the list referred to in Article 59 of Regulation (EC) No 1907/2006, present in mixtures, in an article or in any homogenous part of a complex article in concentrations higher than 0,1 % w/w. Specific concentration limits determined in accordance with Article 10 of Regulation (EC) No 1272/2008 shall apply where the concentration is lower than 0,1 % w/w. Assessment and verification: The list of substances identified as substances of very high concern and included in the candidate list in accordance with Article 59 of Regulation (EC) No 1907/2006 can be found here: http://echa.europa.eu/chem_data/authorisation_process/candidate_list_table_en.asp Reference to the list shall be made on the date of application. The applicant shall provide a declaration of compliance with this criterion, together with the related documentation, such as declarations of compliance signed by the suppliers of substances and copies of relevant Safety Data Sheets in accordance with Annex II to Regulation (EC) No 1907/2006 for substances or mixtures. Concentration limits for substances and mixtures shall be specified in the Safety Data Sheets in accordance with Article 31 of Regulation (EC) No 1907/2006. Criterion 11  Plastic parts If any plasticiser substance in the manufacturing process is applied, it shall comply with the requirements on hazardous substances set out in Criteria 9 and 10. Plastic parts of articles or homogeneous parts of complex articles with weight 25 g or more shall not have chlorine content greater than 50 % by weight. Plastic parts with weight 50 g or more shall be marked according to the requirements of European Standard EN ISO 11469 to ensure that they are recycled, recovered, or disposed of in the correct manner during the end-of-life phase. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with the related documentation, such as declarations of compliance signed by the suppliers of substances and copies of relevant Safety Data Sheets. The applicant shall provide information on the plasticisers used in the product. The applicant shall provide information on the maximum chlorine content of the plastic parts. A declaration of compliance signed by the plastic suppliers and copies of relevant Safety Data Sheets about materials and substances shall also be provided to the awarding competent body. The applicant shall provide information on the intentionally added substances used as flame retardants. Criterion 12  Product design for sustainability The product shall be designed in such a way that its exchangeable components can be replaced easily by service personnel. Information about which elements can be replaced shall be clearly indicated in the information sheet attached to the product. The applicant shall further ensure that genuine or equivalent spare parts are available for at least 10 years from the date of purchase. Repair or replacement of the product shall be covered by the warranty terms for at least five years. The applicant shall undertake to take the product back free of charge at end-of-life and shall ensure proper recycling or material recovery of the product, while non-recyclable product parts shall be disposed of in an environmentally acceptable manner. The product information shall provide the details of the take-back scheme in place. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with the relevant documentation, including a sample or samples of the product information sheet and warranty terms. Criterion 13  Installation instructions and user information The product shall be accompanied by relevant installation instructions and user information, which shall give all the technical details needed for a proper installation and shall provide advice on the product's proper and environmentally friendly use as well as its maintenance. It shall bear the following information in print (on the packaging or on the documentation accompanying the product) or in electronic format: (a) a statement informing that the product has been awarded the EU Ecolabel, together with a brief, specific explanation as to what this means in addition to the general information provided alongside the EU Ecolabel logo; (b) general information on appropriate dimensions of heaters for different building characteristics/size; (c) information on the energy consumption of the heater. (d) proper installation instructions, including: (i) instructions specifying that the heater shall be installed by fully trained fitters; (ii) any specific precautions that shall be taken when the heater is assembled or installed; (iii) instructions specifying that the control settings of the heater (heating curve) shall be adjusted properly after installation; (iv) if applicable, details on what air pollution emission values the flue gas shall have during the operating phase and how the heater should be adjusted to achieve it. In particular, the instructions shall state that:  the heater shall be adjusted with the aid of measuring gauges for measuring CO, O2 or CO2, NOx, temperature and soot to ensure that none of the threshold values provided for in criteria 2, 4, 5, 6 and 7 are exceeded;  holes shall be made for measuring gauges in the same location as used in laboratory testing;  measurement results shall be recorded in a special form or diagram, one copy of which is retained by the end user; (v) for low flue gas temperature technology, instructions specifying that the system shall be equipped with corrosion-retarding technology; (vi) for condensing boiler technology, instructions specifying that the chimney shall be protected against condensate with low pH; (vii) information on who the fitter can approach for guidance on installation; (e) operating instructions for service personnel; (f) user information, including: (i) references to competent installers and service personnel; (ii) recommendations on the proper use and maintenance of the heater, including the correct fuels to be used and their appropriate storage for optimum combustion and the regular maintenance schedule to keep; (iii) advice on how rational use can minimise the environmental impact of the heater, in particular information on proper product's use to minimise energy consumption; (iv) if applicable, information on how the measurement results should be interpreted and how they can be improved. (v) information about which spare parts can be replaced; (g) recommendations on appropriate disposal at product's end-of-life. Assessment and verification: The applicant shall declare that the product complies with this criterion and provide the competent body with a sample or samples of the user information or a link to a manufacturer's website containing this information as part of the application. Criterion 14  Information appearing on the EU Ecolabel The optional label with text box shall contain the following text:  Increased energy efficiency  Reduced greenhouse gas emissions  Reduced air emissions The guidelines for the use of the optional label with the text box can be found in the Guidelines for the use of the EU Ecolabel logo on the website: http://ec.europa.eu/environment/ecolabel/promo/pdf/logo %20guidelines.pdf Assessment and verification: The applicant shall provide a sample of the printed paper product showing the label, together with a declaration of compliance with this criterion. (1) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1). (2) An updated version of the standard is expected to cover cogeneration space heaters as well (see Draft prEN 50465:2011 Gas appliances  Combined Heat and Power appliance of nominal heat input inferior or equal to 70 kW). (3) Commission Delegated Regulation (EU) No 811/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of space heaters, combination heaters, packages of space heater, temperature control and solar device and packages of combination heater, temperature control and solar device (OJ L 239, 6.9.2013, p. 1). (4) Commission Regulation (EU) No 206/2012 of 6 March 2012 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for air conditioners and comfort fans (OJ L 72, 10.3.2012, p. 7). (5) Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (OJ L 353, 31.12.2008, p. 1). (6) Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ 196, 16.8.1967, p. 1). (7) As provided for in Regulation (EC) No 1272/2008. (8) As provided for in Directive 67/548/EEC.